Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the structure of the functionality of claim 10 of “a length of the saw blade is automatically configurable to accommodate a change to the width of the cutting section” must be shown or the feature(s) canceled from the claim(s).  In the Specification, where the disclosure relates to this limitation, it is noted that 
“The pathway of the saw blade 104 (through the motor, the left and/or right bearing assemblies 102 and/or 103) may also be automatically configured to accommodate a change in the width 108 of the cutting section 118. For example, the saw blade 104 may operate through a pulley on a track perpendicular to the width 108 of the cutting section 118. In response to an expansion operation, the pulley may be configured to slide in an initial direction to release an additional length of the saw blade 104. Resulting additional length of the saw blade 104 may accommodate an extension to the width 108 of the cutting section 118 No new matter should be entered.”
However it is not clear if or where this is shown.  
The structure of Claim 12 with regard to the limitation reading: “wherein a width and a height of the cutting section are modifiable”, Also does not appear to be shown.  The closest figure to potentially show this appears to be figure 3; but even there the inner bearing support does not change dimensions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
All of the limitations of claims 1-2, 7-11, and 13-14, which reference the terms, left, right, top and bottom are objected to because these terms are relative, and will changed depending on the handling of the device. It is recommended that instead of using relative language which can changed depending on the handling of the device, that Applicant use language that while relative does not change depending on how the device is handled/oriented. 
Claim 1 is objected to because of the following informalities:  The limitation reciting “a left ball bearing assembly, wherein the left ball bearing assembly comprises a semicircular shape; a right ball bearing assembly, wherein the right ball bearing assembly comprises the semicircular shape” should read “a left ball bearing assembly, wherein the left ball bearing assembly comprises a semicircular shape; a right ball bearing assembly, wherein the right ball bearing assembly comprises [[the]] a semicircular shape”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The limitation of Claim 3 reading “the semicircular housing includes a channel shape structure to contain the saw blade” should read “the .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The limitation of Claim 3 reading “wherein the left top and bottom ball bearing assemblies each comprise a quarter circular shape; right top and bottom ball bearing assemblies, wherein the right top and bottom ball bearing assemblies each comprise the quarter circular shape” should read “wherein the left top and bottom ball bearing assemblies each comprise a quarter circular shape; right top and bottom ball bearing assemblies, wherein the right top and bottom ball bearing assemblies each comprise a [[the]] quarter circular shape”.  Appropriate correction is required.
The limitation of Claim 15, reading “comprising a handle” should read, “the external housing comprising a handle”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1-2 and 11-12 reading: “left”, “right”, “top” and “bottom” are indefinite.  Left, right, top and bottom portions of the device can depend on how the device is oriented. The device appears to be manipulable in any orientation, such that what may be left of an exterior 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4193192, Cortez, in view of USPGPUB 20050252355 Liao, and in view of USPGPUB 20040076348 Dalessandro, and “The difference between plain, ball, and roller bearings, Jul 2018, Sosa, hereafter Sosa (https://www.sail-world.com/news/207631/Difference-between-Plain-Ball-and-Roller-Bearings).
Regarding Claim 1, Cortez discloses a band saw machine (abstract, fig 1) comprising a band saw (parts 10, 12, 14, and 20) comprising: 
a left bearing assembly (portion of housing on the left of the page in fig 5, which has rollers 45 and which holds blade 20), wherein the left bearing assembly comprises a semicircular shape (see fig 5); 
a right bearing assembly (portion of housing on the left of the page in fig 5, which has rollers 65 and which holds blade 20), wherein the right bearing assembly comprises the semicircular shape (see fig 5); 
a saw blade 20, wherein the saw blade is configured to overlap the left and right bearing assemblies (fig 5); 
an external housing 14, wherein the external housing encloses the left and right bearing assemblies and the saw blade; (see fig 5); and 

Regarding Claim 4, Cortez discloses the external housing further comprises: a handle (fig 3, 38); and a motor 36, wherein the motor is configured to rotate the saw blade (col. 3, lines 15-20).
Cortez lacks the bandsaw having an expandable cutting section wherein a width of the cutting section is modifiable (claim 1), and the left and right bearing assemblies being ball bearing assemblies (claim 1), wherein the width of the cutting section is increased by moving one or more of the left and right bearing assemblies to enlarge a distance between the left and right bearing assemblies (Claim 7), wherein the width of the cutting section is decreased by moving one or more of the left and right bearing assemblies to shrink a distance between the left and right bearing assemblies (Claim 8), wherein the width of the cutting section is configured with actions that include: a removal of the saw blade; a modification of the width of the cutting section with a movement of one or more of the right and left bearing assemblies; and an installation of a new saw blade (claim 9), wherein a length of the new saw blade accommodates the width of the cutting section, wherein a length of the saw blade is automatically configurable to accommodate a change to the width of the cutting section (per claim 10).
Liao discloses a bandsaw like the bandsaw of Cortez and discloses that such an assembly can have an expandable cutting section (since the bandsaw pulleys 41 and 42 and the mounting frames 37 and 21 [which include cutting sections e.g. spaces in the bodies of frames 37 and 21 between the outer diameter of the pulleys and the inner faces of the outer body sections of frames 37 and 21, which are carved into the frames 37 and 21], are repositionable relative to one another via operating end 38 per par 0030), and thus a width of the cutting section is modifiable (par 0030) (per Claim 1), wherein the width of the cutting section is increased by moving one or more of the left and right pulleys/wheels 41 and 42 to enlarge or shorten a distance between the pulleys/wheels (par 0030) (per Claim 7), wherein per claim 8), wherein the width of the cutting section is configured with actions that include: a removal of the saw blade; a modification of the width of the cutting section with a movement of one or more of the right and left bearing assemblies; and an installation of a new saw blade, wherein a length of the new saw blade accommodates the width of the cutting section (par 0030) (per Claim 9), a wherein length of the saw blade is automatically configurable to accommodate a change to the width of the cutting section (since the tension of the saw blade is relaxed and thus automatically changed, when the distance between the pulleys is changed), (per claim 10), in order to facilitate the replacement of a bandsaw blade, par 0030.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez by having the bandsaw have an expandable cutting section wherein a width of the cutting section is modifiable (claim 1), wherein the width of the cutting section is increased by moving one or more of the left and right bearing assemblies to enlarge a distance between the left and right bearing assemblies (Claim 7), wherein the width of the cutting section is decreased by moving one or more of the left and right bearing assemblies to shrink a distance between the left and right bearing assemblies (par 0008) (Claim 8), wherein the width of the cutting section is configured with actions that include: a removal of the saw blade; a modification of the width of the cutting section with a movement of one or more of the right and left bearing assemblies; and an installation of a new saw blade, wherein a length of the new saw blade accommodates the width of the cutting section (par 0008) (Claim 9), wherein a length of the saw blade is automatically configurable to accommodate a change to the width of the cutting section (per claim 10) in order to facilitate the replacement of a bandsaw blade as taught in Liao.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez by having the roller bearing assemblies thereof be ball bearing in order to ensure good performance at high speeds, as taught by Sosa and since the bearing types are interchangeable as disclosed by Dalessandro.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez in view of Liao as evidenced by Dalessandro and Sosa and further in view of USPGPUB 20020144583, Kramski.
Regarding Claim 2, Cortez as modified above discloses all the limitations of Claim 1 as discussed.
Cortez also includes the assembly including wherein each of the left and right bearing assemblies comprises a semicircular housing enclosing the bearings (fig 5).
Cortez lacks the bearing assembly being and a plurality of ball bearings with the plurality of ball bearing in each of the left and right ball bearing assemblies arranged in at least two columns and at least two rows (per claim 2) and the semicircular housing includes a channel shape structure to contain the saw blade (per claim 3).
Kramski discloses a guide arrangement for a machine tool and discloses that it is known to have a moveable tool part be supported for motion by bearing portions arranged in two columns which include a channel structure containing said tool in order to provide an antifriction bearing for the tool, par 0010.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cortez by having the bearing arranged in two columns including .

Claims 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez in view of Liao as evidenced by Dalessandro and Sosa and further in view USPGPUB 20020170400, Gass, and USPGPUB 20080005912, McIntosh.
Regarding Claim 5, Cortez as modified above discloses all the limitations of Claim 4 as discussed above. 
Regarding Claim 11, Cortez discloses a band saw system comprising: 
left top and bottom bearing assemblies, wherein the left top and bottom bearing assemblies (see annotated fig 5 below) each comprise a quarter circular shape (see annotated fig 2 below wherein portions of the wheels can be said to have a quarter circular shape even though it is connected to the rest of the wheel); 
right top and bottom bearing assemblies (see annotated fig 5 below) wherein the right top and bottom bearing assemblies each comprise the quarter circular shape (see annotated fig 5 below); 
a saw blade, wherein the saw blade is configured to overlap the left top and bottom bearing assemblies and the right top and bottom bearing assemblies (see annotated fig 5 below); 
an external housing (35), wherein the external housing comprising a handle 14, wherein said external housing encloses the left top and bottom bearing assemblies (fig 5), the right top and bottom bearing assemblies, the saw blade, a handle, and a motor (36) and wherein the motor is configured to rotate the saw blade (col. 3 lines 15-30); and 
a cutting section carved into the external housing (fig 5), wherein the cutting section extends in between bottom tips of the left and right bottom bearing assemblies (fig 5).
Regarding Claim 15, Cortez also includes a method of providing a band saw, the method comprising: 

enclosing the saw blade, and the bearing assemblies, with an external housing comprising a handle 38, and a motor 36, and 
wherein the motor is configured to rotate the saw blade (col. 3 lines15-20); and
 providing the cutting section carved into the external housing (fig 5), wherein the cutting section spans an area in between the bearing assemblies (fig 5).
Cortez lacks the left and right bearing assemblies being ball bearing assemblies (per claims 11 and 15) and the apparatus having the motor be integrated into the handle (per claims 5 11 and 15), and lacks the band saw with an expandable cutting section (per claims 11 and 15).
Gass discloses a bandsaw assembly and further discloses that in such an assembly it is known to have the saw blade bearings be ball bearing assemblies in order to electrically insulate the blade from the main housing as taught in Gass (par 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez by having the bearing assemblies thereof be ball bearing in order to electrically insulate the blade from the main housing as taught in Gass.
With regard to the limitation: “carved into the external housing”, Examiner notes that Product-by-Process claim limitations are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113. In this case, if the parts of the assembly which form the cutting section extend into the housing, then the product, no matter how it is formed, meets the claim.
McIntosh discloses a bandsaw assembly, like the bandsaw apparatus of Cortez and of the present invention/application, and discloses that in such an assembly it is known and beneficial to have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez by having the motor be integrated into the handle in order to balance the weight distribution of the apparatus/assembly as much as possible as taught by McIntosh.
Sakai discloses a bandsaw like the bandsaw of Cortez and discloses that such an assembly can have an expandable cutting section (since the jaws 11 and 9 and configured to move the guides 37 and 37 relative to one another to expand the cutting section; per paragraphs 0023 and 0015), in order to adjust the width depending on the work piece to be cut, par 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez by having the bandsaw have an expandable cutting section in order to adjust the width depending on the work piece to be cut as taught in Sakai.

    PNG
    media_image1.png
    688
    1040
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 20110197457, 20120055312, 20150375316, and 20040158996 each disclose portable band-saws with circular bearings and thus have disclosures pertinent to this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3724
	
	
	/EVAN H MACFARLANE/Examiner, Art Unit 3724